Citation Nr: 1810779	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  06-31 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for temporal lobe seizure disorder (claimed as residuals of a head injury).

2.  Entitlement to service connection for a left shoulder disability, claimed as secondary to service-connected right and left knee disabilities

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to June 1972; he had additional service with the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2007 and August 2007 rating decisions.  In the February 2007 rating decision, the RO denied service connection for temporal lobe seizure disorder.  The Veteran filed a notice of disagreement (NOD) in May 2007, and the RO issued a statement of the case (SOC) in July 2007.  He filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2007.

In the August 2007 rating decision, the RO denied, inter alia, service connection for a left shoulder disability.  The Veteran filed an NOD in September 2007, and the RO issued an SOC in April 2008.  He filed a substantive appeal (in lieu of a VA Form 9, Appeal to Board of Veterans' Appeals) that same month.  

In July 2009, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In a December 2009 decision, the Board remanded the claims for service connection for a left shoulder disability and for a temporal lobe seizure disorder to the agency of original jurisdiction (AOJ) for further development.  The Board additionally denied a rating in excess of 20 percent for degenerative joint disease (DJD) of the lumbar spine; a rating in excess of 10 percent for internal derangement of the right knee; a rating in excess of 20 percent for DJD of the left knee; and service connection for a sacrum disability.  

The Veteran appealed the Board's December 2009 denial of the lumbar spine claim to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted a Joint Motion for Partial Remand (Joint Motion), thereby vacating the Board's December 2009 decision solely as to the denial of an increased rating for DJD of the lumbar spine, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  The Joint Motion also directed the Board to discuss whether the evidence of record "is cogent evidence of unemployability sufficient to warrant a discussion of entitlement to TDIU."

In May 2012, in consideration of the Joint Motion, the Board expanded the appeal to include the matter of entitlement to a TDIU, and remanded the claims for an increased rating for lumbar spine DJD and for a TDIU for further action, to include additional development of the evidence and for consideration of a TDIU on an extra-schedular basis.  After completing the requested development, the AOJ continued to deny the claims (as reflected in an October 2013 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration. 

Moreover, after completing the requested development as directed in the December 2009 Board remand, the AOJ also continued to deny the claims for service connection for a left shoulder disability and for a temporal lobe seizure disorder (as reflected in a separate October 2013 SSOC) and returned these matters to the Board for further consideration.

In November 2014, the Board denied the Veteran's claims of entitlement to an increased rating for lumbar spine DJD, granted a claim of entitlement to compensation benefits for left shoulder disability pursuant to the provision of 38 U.S.C. § 1151, and remanded the remaining claims on appeal for still further development.  After attempting to complete with requested development, the AOJ subsequently issued a July 2017 SSOC, in which it continued to deny the claims, and returned the matters on appeal to the Board for further consideration. 

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in St. Petersburg, Florida, which has certified the appeal to the Board.  

As regards the matter of representation, the Board notes that the Veteran has previously been represented in this appeal by various private attorneys and Veterans Service Organizations (VSOs).  In June 2017, however, he again appointed Veterans of Foreign Wars of the United States as his representative, as reflected in a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, executed and filed in June 2017.  The Board recognizes the change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim of entitlement to a TDIU is set forth below.  The issues of entitlement to service connection for temporal lobe seizure disorder and to a left shoulder disability are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that in NODs (on VA Form 21-0958) received in April and May 2016, the Veteran disagreed with the denial of increased rating claims for radiculopathy of the right and left lower extremities, and for lumbar spine DJD, as decided in an April 2015 rating decision, and with the disability rating assigned for left shoulder strain in a June 2015 rating decision, as granted by the Board under the provisions of 38 U.S.C. § 1151.  The Veteran requested, however, that the RO proceed under the Decision Review Officer process.  Thus, the Board is confident that the appeal as to those issues will proceed accordingly and that it is premature to remand them for issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has been awarded service connection for the following disabilities:  lumbar spine DJD (rated as 20 percent disabling); limitation of left knee flexion (rated as 20 percent disabling, with a temporary 100 percent convalescent rating in effect from June 1, 2011, to August 20, 2011); radiculopathy of the right and left lower extremities (each rated as 20 percent disabling); internal derangement of the right knee (rated as 10 percent disabling, with a temporary 100 percent convalescent rating in effect from December 29, 2010, to January 31, 2011); and for surgical scars of the right and left knees (each rated as noncompensable); he is also in receipt of a noncompensable rating for left shoulder strain, pursuant to the provisions of 38 U.S.C. § 1151.  

3.  Pertinent to the current claim, the Veteran's combined disability rating was 50 percent, prior to February 27, 2015, except during periods where temporary convalescent ratings were in effect, and 70 percent as of February 27, 2015; additionally, as of February 27, 2015, he is in receipt of 20 percent disability ratings each for lumbar spine DJD, and for radiculopathy of each the right and left lower extremities, as associated with the lumbar spine DJD; thus, the disabilities result from a common etiology.

4.  The collective competent, probative lay and medical evidence on the question of whether the Veteran's service-connected disabilities are sufficient to preclude substantially gainful employment consistent with his education and occupational experience tends to support such a finding.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an extra-schedular TDIU due to service-connected disabilities, for the period prior to February 27, 2015, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a schedular TDIU due to service-connected disabilities, for the period from February 27, 2015, are met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

In view of the favorable disposition of the claim of entitlement to a TDIU, the Board finds that all necessary notification and development actions needed to fairly adjudicate that claim have been accomplished.


II.  Analysis

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

However, even when the percentage requirements are not met, a TDIU on an extra-schedular basis may nonetheless be granted in exceptional cases, pursuant to specially prescribed procedures, when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b) in the first instance without ensuring that the claim is first referred to the Director for consideration of an extra-schedular TDIU.  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b). 

The Board points out that although it is required to obtain the Director's decision before awarding extra-schedular TDIU benefits in the first instance, the Board is not bound by the Director's decision or otherwise limited in its scope of review of that determination.  Wages v. McDonald, 27 Vet. App. 233, 236-38 (2015) (citing 38 U.S.C. §§ 511(a), 7104(a) (2012); 38 C.F.R. § 4.16(b)).  

In this case, service connection is in effect for lumbar spine DJD, rated as 20 percent disabling since January 5, 2000; for limitation of left knee flexion, rated as 20 percent disabling since January 5, 2000, with a temporary 100 percent convalescent rating in effect from June 1, 2011, to August 20, 2011; for radiculopathy of the right and left lower extremities, each rated as 20 percent disabling since February 27, 2015; for internal derangement of the right knee, rated as 10 percent disabling since January 5, 2000, with a temporary 100 percent convalescent rating in effect from December 29, 2010, to January 31, 2011; and for surgical scars of the right and left knees, each rated as noncompensable.  The Veteran is also in receipt of a noncompensable rating for left shoulder strain, awarded pursuant to the provisions of 38 U.S.C. § 1151.  

During the appeal period, the Veteran's combined disability rating was 50 percent, prior to February 27, 2015, except during periods where temporary convalescent ratings were in effect, and 70 percent as of February 27, 2015.  Thus, prior to February 27, 2015, the Veteran did not meet the criteria for entitlement to a TDIU on a schedular basis.  The Board observes, however, that as of February 27, 2015, when the combined 70 percent rating is in effect, the Veteran is in receipt of 20 percent disability ratings for lumbar spine DJD, and for radiculopathy of each of the right and left lower extremities, as associated with the lumbar spine DJD.  38 C.F.R. § 4.16(a) specifically provides that disabilities resulting from a common etiology or a single accident will be considered as one disability for TDIU purposes.  Thus, the combined rating for the Veteran's lumbar spine DJD and associated radiculopathy of the bilateral lower extremities at least meets the required 40 percent disability rating for a single service-connected disability that must be present with an overall combined rating of at least 70 percent, in order to be eligible for entitlement to a TDIU on a schedular basis. 

As discussed below, the issue of entitlement to an extra-schedular TDIU pursuant to 38 C.F.R. § 4.16(b), which pertains to the part of the appeal period prior to February 27, 2015, has been remanded and referred to the Director and the Director has issued a decision; thus, the issue is now before the Board and must be addressed on the merits.  Cf. Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[T]here is no restriction on the Board's ability to review the denial of an extraschedular rating [under 38 C.F.R. § 3.321(b)(1)] on appeal").

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to the veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the collective evidence suggests that the Veteran's service-connected orthopedic disabilities (consisting of low back and bilateral knee disabilities), primarily, have rendered him unable to secure or follow a substantially gainful occupation.  

The evidence includes the Veteran's March 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), in which he reported that his last day of full-time employment with the United States Postal Service (USPS) was on June 15, 2009, and that he became too disabled to work as of that date, as a result of his service-connected lumbar spine and bilateral knee disabilities.  He reported having a high school education with training in auto mechanics, obtained in high school, and training as a mail handler for the USPS.  He noted that he retired from the USPS with disability retirement, because his employer did not have any light duty work that he could perform.  He also noted that he could not load or unload mail because of his service-connected disabilities. 

In a November 2013 letter, the Veteran asserted that he was deemed physically unfit to continue his employment with the USPS after twenty-six-and-a-half years.  He indicated that he entered medical retirement at the age of 58.  He noted that he was a high school graduate with a background in basic auto mechanics, and he asserted that he did not have any computer skills and that he never learned to type.  He noted that he relied on his wife to type his correspondence.  He maintained that he had a limited ability to stand, sit, lift, bend or drive due to service-connected disabilities.  

Also of record is a June 2009 letter from the United States Office of Personnel Management (OPM) noting that they found the Veteran to be disabled due to his musculoskeletal disabilities.  Additionally, a June 2009 letter from the USPS indicated a proposal that the Veteran be placed on enforced leave from the USPS within 30 days.  The letter noted that the action was necessary where a search for operationally necessary tasks meeting his medical restrictions, within his regular hours of duty and his office/facility, was completed.  Additionally, a search for a position within a 50 mile radius, falling within the Veteran's medical restrictions, failed to identify necessary tasks.  

The lay and medical evidence of record shows that the Veteran's service-connected low back and bilateral knee disabilities have primarily been manifested by complaints of pain, including radiating pain associated with the lumbar spine DJD.  The Veteran testified during the July 2009 Board hearing that he had increased pain and difficulty associated with his knees, especially with the left leg prosthesis.  

The report of an October 2008 VA joint examination, although dated before the Veteran's reported unemployability began, revealed his complaints of constant knee pain.  Examination revealed that the medical and collateral ligaments and anterior and posterior cruciate ligaments were tight.  

During an August 2010 VA examination, the Veteran reported moderate, daily flare-ups of lumbar spine disability for one to two hours.  Precipitating factors were bending forward, prolonged standing and prolonged walking.  Physical examination revealed that he limped with a cane. There was objective evidence of pain with motion, and tenderness and weakness.  During a January 2013 VA examination, the Veteran reported that his back hurt most of the time, worse after sitting in one position or walking 100 feet or half a block.  

Medical evidence additionally shows that the Veteran underwent three surgeries of the left knee in in 2011, for torn lateral meniscus.  He reported continued pain in the knee.  During an April 2015 VA examination, he reported that walking increased his knee pain.  The examiner noted that the Veteran required the constant use of a cane for ambulation.  The examiner noted that he had difficulty bending, squatting, and climbing stairs as a result of the service-connected left knee disability.  

During a February 2015 VA spine examination, the Veteran reported that he lost his job with the USPS due to his back condition.  The examiner noted that the Veteran's ability to perform heavy physical activities and heavy lifting may be affected by his back disability, but that he could perform sedentary activities.  The examiner, however, did not consider limitations due to the Veteran's service-connected knee disabilities.  

The most descriptive evidence with respect to the effects of the Veteran's service-connected disabilities on his employability is found in the report of the January 2013 VA examination.  The results of examination of the Veteran's lumbar spine and bilateral knees reveal that he had limitation of right and left knee flexion with some additional limitation of left knee motion due to pain.  He additionally had limitation of lumbar spine flexion and extension, with pain beginning at the end points of flexion and extension.  The examiner noted additional limitation in range of motion of both knees and the thoracolumbar spine following repetitive-use testing.  Tenderness of both knees and the spine was present on palpation for joint line or soft tissue.  He had additional limitation of lumbar spine range of motion following repetitive-use testing.  

In the examination report, the examiner opined that without regard to the Veteran's age or the impact of nonservice-connected disability, it was at least as likely as not that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation during the period of the claim in question.  The examiner, in particular, noted the Veteran's service-connected disabilities of lumbar spine DJD, limitation of left knee flexion, and right knee internal derangement, and noted that the June 2017 OPM letter had indicated that he had been terminated from his job due to his musculoskeletal disabilities.  The examiner further supported her opinion by noting that the Veteran was unable to walk more than 100 feet, or to sit or stand in one position for more than 15 minutes.  She additionally noted that he could only drive continuously for one hour due to his physical limitations involving the limited range of motion and pain of both knees and the lumbar spine.  

In June 2015, the Director reviewed the Veteran's claims file, cited the Veteran's service-connected disabilities and noted that there was one opinion indicating that the Veteran was "at least as likely as not unable to work due solely to service-connected [disabilities]."  The Director determined, however, that the objective medical evidence did not support the favorable opinion, and did not show that the Veteran was unable to perform all work due solely to service-connected disabilities for the time period of the review.  The Director offered no discussion of the evidence in support of her conclusion.  Thus, the Director found that the Veteran did not meet the criteria for an extra-schedular TDIU under 38 C.F.R. § 4.16(b).

The above-described evidence indicates that the Veteran received a high school education and that his training consisted only of high school auto mechanics coursework and training as a mail handler for the USPS.  He was placed on enforced leave from the USPS as a result of his medical restrictions, and OPM determined that he was disabled due to his musculoskeletal disabilities.  Moreover, a January 2013 VA examiner's opinion indicated that his service-connected back and knee disabilities had a substantial effect on his employability, as he was unable to walk more than 100 feet, or to sit or stand in one position for more than 15 minutes, due to limited range of motion and pain on motion of both knees and his lumbar spine.  

As a final point, the Board acknowledges that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 134 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  However, as medical examiners are responsible for providing a full description of the functional effects of disability upon a person's ordinary activity (see 38 C.F.R. § 4.10 (2017)), and one has done so here, the findings, comments and opinions of the January 2013 VA examiner have appropriately been considered as pertinent evidence, along with evidence provided from the USPS, OPM, and the Veteran's competent assertions, in determining whether he can perform the mental and physical acts required for substantially gainful employment consistent with his education and occupational experience.  While such evidence is not dispositive, the Board finds that the collective evidence is sufficient to warrant application of the benefit-of-the-doubt doctrine.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the competent, probative evidence of record indicating that the Veteran's service-connected disabilities preclude substantially gainful employment, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to service-connected disabilities, to include on an extra-schedular basis for the period prior to February 27, 2015, pursuant to 38 C.F.R. § 4.16(b), are met.


ORDER

An extra-schedular TDIU due to service-connected disabilities, for the period prior to February 27, 2015, is granted, subject to the legal authority governing the payment of VA compensation.

A schedular TDIU due to service-connected disabilities, for the period from February 27, 2015, is granted, subject to the legal authority governing the payment of VA compensation.



REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In remanding the Veteran's service connection claim for temporal lobe seizure disorder in November 2014, the Board noted that the Veteran reported in August 2011 and November 2013 statements that prior to entering service, he was sent to Chelsea Naval Hospital in Chelsea, Massachusetts, in late 1971 or early 1972, where he underwent a CT scan that was reportedly normal.  As records pertaining to this treatment had not been requested, the Board instructed the AOJ to obtain the records from the National Personnel Records Center (NPRC), following current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  The Board's review of the claims file fails to show that the AOJ made any attempt to obtain these identified records.  

While service treatment records (STRs) associated with the VBMS file have a receipt date in December 2015, and a July 2017 SSOC indicated that new STRs were of record as of that date, review of the records reveals that they have been previously cited by other pieces of evidence of record.  Additionally, a date stamp on a routing and transmittal form contained with the records appears to indicate that they were received in May 2010.  Again, there is no other indication that the AOJ attempted to obtain records pertaining to the Veteran's reported CT scan at Chelsea Naval Hospital in late 1971 or early 1972.  See Stegall, supra.

If these records are obtained, the AOJ should arrange for the examiner who conducted the January 2013 examination to provide an additional opinion as to whether these records alter his previous opinion.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  If the same examiner is not available, the AOJ should arrange for another appropriate physician to provide an addendum opinion.  The AOJ should only arrange for the Veteran to undergo another VA examination if another examination of the Veteran is deemed warranted by an appropriate physician.

The Board's review of the record also reveals that in February 2010, the Veteran provided two VA Forms 21-4142, Authorization and Consent to Release Information to VA, giving VA authorization to obtain his private treatment records from a Dr. M. F., his private orthopedic surgeon.  While the Veteran had previously submitted an April 2006 operative report pertaining to surgery on his left shoulder conducted by Dr. F., there is no indication that the AOJ has attempted to obtain the Veteran's additional identified private treatment records from Dr. F., and the evidence shows that he received ongoing treatment for Dr. F., even following the April 2006 surgery, including additional possible surgical intervention for his left shoulder.  VA must attempt to assist the Veteran in obtaining these identified records.  See 38 C.F.R. § 3.159(c).  

Additionally, recent correspondence from the Veteran indicated that he received multiple courses of physical therapy for his claimed left shoulder disability from Elite Physical Therapy.  Treatment records from this provider have not been obtained.  

If additional treatment records pertaining to the claimed left shoulder disability are obtained, the AOJ should arrange for the physician who provided the July 2017 opinion with respect to the etiology of the Veteran's claimed left shoulder disability to provide additional etiology opinions based on review of these records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon, supra.  If the same physician is not available, the AOJ should arrange for another appropriate physician to provide an addendum opinion.  The AOJ should only arrange for the Veteran to undergo another VA examination if another examination of the Veteran is deemed warranted by an appropriate physician.

If any further examination(s) is/are deemed necessary, the Veteran is hereby notified that failure to report to any such scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection on appeal.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the AOJ requested treatment records from the Gainesville VA Medical Center (VAMC), and from the Orlando VAMC and that records from Gainesville facility, dated through June 2017, and from the Orlando facility, dated through July 2017, were associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since July 2017.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) treatment), to specifically include the private treatment records from Dr. M. F., and from Elite Physical Therapy, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining matter on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Gainesville and Orlando VAMCs (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since July 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the National Personnel Records Center (NPRC), the appropriate service department, or any other appropriate records repository or source (to include from the appellant and his representative, directly, if necessary) copies of the Veteran's neurology consultation at the Chelsea Naval Hospital prior to his service in late 1971 or early 1972.  In requesting the records from any Federal facility, follow the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative that the records were not obtained; explain the efforts taken to obtain them, and describe further action to be taken.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and, if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.   

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to include his treatment records from his private orthopedic surgeon, Dr. M. F., treatment records from Elite Physical Therapy, and outstanding records from any other, pertinent, private (non-VA) medical provider.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

5.  If treatment records from Chelsea Naval Hospital are obtained, request that the same physician who conducted the January 2013 VA examination with respect to the Veteran's temporal lobe seizure disorder provide an addendum opinion to address whether these additional records in anyway alter his prior conclusions that this disability clearly and unmistakably preexisted service, and was clearly and unmistakably not aggravated in service.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinio/examination report must reflect consideration of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

In the event the January 2013 VA examiner is unavailable, the physician reviewing the claims file should offer an opinion, consistent with sound medical judgment, as to (1) whether the Veteran's temporal lobe seizure disorder clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

All examination findings/testing results (if any) along with complete, clearly-stated rationale for the conclusions reached, must be provided

6.  If additional treatment records are obtained pertinent to the Veteran's claimed left shoulder disability, request that the same physician who provided the July 2017 addendum opinion with respect to the etiology of the Veteran's claimed left shoulder disability provide new opinions with respect to whether the Veteran's left shoulder disability was caused or aggravated by his service-connected knee disabilities.  

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinio/examination report must reflect consideration of the Veteran's documented medical history and assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the current left shoulder disability was caused OR is or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected bilateral knee and low back disabilities.  

If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying (to the extent possible), the baseline level of left shoulder disability prior to aggravation.

In rendering the requested opinion, the physician should specifically consider and discuss the post-service treatment records, as well as the Veteran's contentions. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

8.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claims for service connection for a temporal lobe seizure disorder and for a left shoulder disability, claimed as secondary to service-connected right and left knee disabilities, in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and legal authority.

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


